Citation Nr: 0815697	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in September 2007.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a current right knee disability and the veteran's active duty 
service.

2.  There is no competent medical evidence of a nexus between 
a current left knee disability and the veteran's active duty 
service.

3.  There is no competent medical evidence of a nexus between 
a current low back disability and the veteran's active duty 
service.





CONCLUSIONS OF LAW

1.  A right knee condition was not incurred during or 
aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  A left knee condition was not incurred during or 
aggravated by active duty service. 38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  A low back condition was not incurred during or 
aggravated by active duty service. 38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

An August 2004 letter advised the veteran of the information 
and evidence required to substantiate his service connection 
claims.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.  A 
September 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating and effective date 
as required by Dingess/Hartman.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of these claims.  The relevant 
evidence identified by the veteran was obtained and 
associated with the claims file.  The record in this case 
includes service medical records and post-service VA medical 
records.  The veteran has not identified any outstanding 
evidence that is pertinent to these claims.  The veteran has 
been afforded a VA examination for the claimed disabilities.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Laws and Regulations - Service Connection

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§  1110, 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Knee disabilities  

The veteran had active duty service from January 1968 to 
January 1988.  Service medical records show that the veteran 
was seen on several occasions with complaints of knee pain.   

Service medical records reflect that the veteran was assessed 
with a contusion of the right knee in May 1980, after 
reportedly striking his knee against a coffee table.  It was 
noted that the veteran had full range of motion of the knee  

In July 1981, the veteran reported right knee pain of three 
weeks in duration.  A physician noted that there was no 
appreciable tenderness or effusion, and the veteran had full 
range of motion of the knee.  Another July 1981 entry noted 
mild tenderness in the right knee and an assessment of 
tendonitis.  

In April 1982, the veteran reported right knee pain after 
reportedly falling off of a loading dock and onto the steel 
bed of a truck.  A physician diagnosed a contusion of the 
right patella.  An x-ray of the knee was noted as normal.  
There were no other complaints related to the right knee 
during service. 

Service medical records show complaints of and treatment for 
left knee pain.  In November 1980, the veteran complained of 
left knee pain after reportedly spinning his motorcycle out 
on gravel.  An impression of abrasions and contusions of the 
left lower extremity was noted.  In December 1980, the 
veteran was placed on a physical profile due to a left knee 
laceration.  Service medical records do not show any other 
complaints or findings related to the left knee.  The record 
does not contain a separation examination.  

Following separation from service, a September 1988 VA 
examination noted that a bilateral knee disability was not 
found.  A July 1988 x-ray of the bilateral knees indicated 
that there was no evidence of fracture, arthritis or other 
abnormality.  There is no evidence that arthritis of either 
knee was diagnosed within one year of separation.

The veteran had a VA examination in October 2007.  The 
examiner reviewed the claims file and discussed the history 
of complaints and findings regarding the knees.  The examiner 
diagnosed minimal osteoarthritis of the medial compartment, 
bilateral knees.  The examiner opined that the veteran's left 
and right knee conditions are "less likely than not" 
related to service.  The examiner stated that, if the veteran 
had experienced significant injuries to his knees in the 
period from the 1970's to the 1980's, there would be 
significant evidence, at least radiographically, of ongoing 
pathology.  The examiner indicated that there was no evidence 
of significant bilateral knee pathology on examination and no 
evidence of ligamentous instability or significant 
osteoarthritic changes.  The examiner explained that, if the 
veteran had sustained significant injuries to the knees while 
on active duty, there would be more convincing evidence of 
examination findings with pain along joint lines, ligamentous 
instability, and/ or radiographic changes to suggest an 
injury 20 to 25 years earlier.  

The Board has considered the veteran's testimony regarding 
his knee disabilities.  The veteran asserts that he has had 
knee problems continually since separation from service.  Lay 
evidence concerning continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson,  
451 F.3d 1331 (Fed. Cir. 2006).  The provisions concerning 
continuity of symptomatology, however, do not relieve the 
requirement that there be medical evidence of a nexus to 
service.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In this case, there are no medical opinions linking 
the veteran's bilateral knee disabilities to any incident of 
service.

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
service connection for left and right knee disabilities.  
There is no competent medical evidence that links 
osteoarthritis of the bilateral knees to service.  In the 
absence of such evidence, the claims of entitlement to 
service connection for right and left knee conditions must be 
denied.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against the claims, the 
claims must be denied.   

B.  Low back

Service medical records reflect that complaints of back pain 
were noted during service.  The veteran was seen in March 
1973 with a complaint of backache that reportedly occurred 
after a car he was driving struck a dog.  A physician noted 
muscular tenderness.  The assessment was muscle strain.  

In January 1985, the veteran was seen with complaints of pain 
and tenderness of the right sacroiliac joint area.  He 
reported that he hurt his back when he fell down a flight of 
stairs.  A February 1985 follow-up treatment noted that the 
back injury was resolving.

Service medical records indicate that the veteran was placed 
on physical profile for back pain in August 1986 and in 
November 1987.  An August 1986 physical profile report noted 
right sciatica.  A report of a November 1987 lumbar spine x-
ray noted normal findings.  The record does not contain a 
separation examination.     

Following separation from service, there is no evidence of a 
diagnosis of arthritis within one year of separation.  A July 
1988 x-ray of the lumbar spine noted normal findings.  VA 
outpatient treatment for low back pain is first shown in 
1997.  A VA x-ray report dated in February 2000 noted an 
impression of lumbar spondylosis.  

The record contains one medical opinion regarding the 
etiology of the veteran's low back disability.  The veteran 
had a VA examination in October 2007.  The examiner indicated 
that the claims file was reviewed.  The examiner provided an 
extensive discussion of the medical records contained in the 
claims file.  The examiner diagnosed minimal facet 
arthropathy L5-S1 without intervertebral disc disease or 
evidence of radiculopathy.  The examiner opined that the 
veteran's current low back condition is not related to 
service.  The examiner stated that the veteran did not have 
significant injury or ongoing pathology in the lumbosacral 
spine.  The examiner indicated that if the veteran had 
experienced significant injuries of the back in the 1970's 
and in the 1980's, there would be significant evidence, at 
least radiographically, of ongoing pathology.  The examiner 
stated that the only significant finding noted on examination 
was non-reproducible tenderness in the lower back with 
essentially normal range of motion.  The examiner stated 
that, if the veteran had sustained significant injuries to 
his lumbar spine, it is at least as likely as not that 
intervertebral disc disease or more significant facet 
arthropathy would be noted.  The examiner also stated that a 
significant factor in the formation of his opinion was the 
observation of significant functional overlay with regard to 
the veteran's back examination and the fact that there was no 
significant pathology identified in the lumbosacral spine.  

The Board has considered the veteran's testimony that his 
back problems have been ongoing since separation from 
service.  However, as noted above, the provisions concerning 
continuity of symptomatology, however, do not relieve the 
requirement that there be medical evidence of a nexus to 
service.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  The veteran's claim for service connection fails 
based  upon the lack of medical nexus associating his in-
service complaints of back pain with his current low back 
disability.   

In the absence of medical evidence linking a current low back 
disability to service, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
service connection.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against such 
claim, it must be denied.



ORDER

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.

Service connection for a low back condition is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


